Title: To Thomas Jefferson from James Breckenridge, 6 April 1823
From: Breckenridge, James
To: Jefferson, Thomas


Dear Sir
At Home
Apr. 6th 1823
My friends here have put me up as a candidate for the Assembly & insist that I shall meet them at the superior Court tomorrow, which I consented to & therefore ask to be excused for failing to attend the board of visitors.I have taken the liberty of enclosing to you $100 which Mr. Clarks Johnston gave to me a few days ago on amount of his subscription to the Central College, which I promised to deliver to the Treasurer of the university & obtain his not. will you do me the kindness to hand it to him? I would not trouble you but for the consideration, that it will be more likely to go safe under your address than his. Mr Johnston desired me to apologize for part of money being in N. Carolina bank paper. He had no other sort & with difficulty procured that.Accept assurances of my best wishes Yours d SertJames Breckinridge